Exhibit 10.16

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

(amended)

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) was originally made and
entered into effective as of the 1st day of May, 2016 (the “Effective Date”), by
and among Bear State Financial, Inc., an Arkansas corporation (the “Company”),
Bear State Bank, an Arkansas state bank and a wholly-owned subsidiary of the
Company (the “Bank”), and Sherri Billings (the “Executive”) and is amended
effective as of February 15, 2017 (the “Amendment Date”).

 

WITNESSETH:

 

WHEREAS, the parties acknowledge that the Executive is an at-will employee of
the Company and is currently serving as the Sr. Executive Vice President and
Chief Financial Officer of the Company;

 

WHEREAS, the Company desires to assure continuity of its management, to enable
the Executive to devote her full attention to her responsibilities and, when
faced with a possible change in control, to help the President and Chief
Executive Officer of the Company and the Company’s Board of Directors (“Board”)
assess options and advise as to the best interest of the Company and its
shareholders without being influenced by the uncertainties of her own situation;
and

 

WHEREAS, to that end, the Company desires to assure the Executive that she will
receive certain benefits in the case of her termination as a result of a change
in control of the Company.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

 

1.     Term. Subject to the terms and conditions of this Agreement, the initial
term of this Agreement shall begin on the Effective Date and shall continue
through December 31, 2018; provided, however, that beginning on January 1, 2019,
and on the first day of each year thereafter, the term of this Agreement shall
automatically be extended by one year, unless either the Company, based on
action taken by its Chief Executive Officer, or the Executive shall have
provided notice to the other at least one hundred eighty (180) days before such
date that the term shall not be extended (the “Term”). If a Change in Control
(as defined below) does not occur during the Term of this Agreement, no payments
or other benefits will be paid or payable to the Executive under this Agreement.

 

2.      Certain Definitions. For purposes of this Agreement, the following words
and phrases shall have the following meanings:

 

(a)     “Cause” means any of the following:

 

 
1

--------------------------------------------------------------------------------

 

 

(i)     the Executive’s act or failure to act constituting willful misconduct or
gross negligence, personal dishonesty, or breach of fiduciary duty involving
personal profit;

 

(ii)     the Executive’s willful and material failure to perform the duties of
her employment (except in the case of a Termination of Employment for Good
Reason or on account of the Executive’s physical or mental inability to perform
such duties) and the failure to correct such failure within ten (10) business
days after receiving notice from the Company’s Chief Executive Officer
specifying such failure in detail;

 

(iii)     the Executive’s willful and material violation of the Employer’s code
of ethics or written harassment policies;

 

(iv)      the requirement or direction of a federal or state regulatory agency
having jurisdiction over the Employer that the Executive’s employment be
terminated;

 

(v)      the Executive’s arrest, indictment, or conviction for (i) a felony or
(ii) a lesser criminal offense involving dishonesty, breach of trust, or moral
turpitude, or the Executive’s willful violation of any law, rule or regulation
(other than traffic violations and similar offenses);

 

(vi)      the Executive’s material breach of a material term, condition, or
covenant of this Agreement and the failure to correct such violation within ten
(10) business days after receipt of written notice from the Company’s Chief
Executive Officer specifying such breach in detail; or

 

(vii)      the Executive’s incompetence.

 

For purposes of this definition, no act or failure to act shall be considered
“willful,” if the Executive acted or failed to act either (i) in good faith or
(ii) with a reasonable belief that her act or failure to act was not opposed to
the Employer’s best interests.

 

(b)      “Change in Control” means the first occurrence of any of the following
events:

 

(i)      consummation of a merger, reorganization, or consolidation of the
Company, as a result of which persons who were shareholders of the Company
immediately prior to such merger, reorganization, or consolidation do not,
immediately thereafter, own, directly or indirectly and in substantially the
same proportions as their ownership of the stock of the Company immediately
prior to the merger, reorganization, or consolidation, more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of (i) the merged, reorganized, or consolidated company or (ii) an
entity that, directly or indirectly, owns more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the company described in clause (i);

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)      a sale, transfer, or other disposition of all or substantially all of
the assets of the Company, which is consummated and immediately following which
the persons who were shareholders of the Company immediately prior to such sale,
transfer, or disposition, do not own, directly or indirectly and in
substantially the same proportions as their ownership of the stock of the
Company immediately prior to the sale, transfer, or disposition, more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of (i) the entity or entities to which such assets are
sold or transferred or (ii) an entity that, directly or indirectly, owns more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the entities described in clause (i); or

 

(iii)      the sale, transfer or disposition of, or the granting of an
irrevocable proxy to an unaffiliated third party with regard to, more than fifty
percent (50%) of the shares of voting stock of the Bank.

 

Notwithstanding the preceding provisions, an event described above shall not be
considered a Change in Control unless such event is a change in the effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation with respect to the Executive for purposes of Code
Section 409A(a)(2)(A)(v).

 

(c)      “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)      “Confidential Information” means the following:

 

(i)      materials, records, documents, data, statistics, studies, plans,
writings, and information (whether in handwritten, printed, digital, or
electronic form) relating to the Employer’s Business (as defined below) that are
not generally known or available to the Employer’s Business, trade, or industry
or to individuals who work therein other than through a breach of this
Agreement, or

 

(ii)      trade secrets of the Employer (as defined under applicable law).

 

Confidential Information includes, but is not limited to: (i) information about
the Employer’s employees; (ii) information about the Employer’s compensation
policies, structure, and implementation; (iii) hardware, software, and computer
programs and technology used by the Employer; (iv) Customer and Prospective
Customer identities, lists, and databases, including private information related
to customer history, loan activity, account balances, and financial information;
(v) strategic, operating, and marketing plans; (vi) lists and databases and
other information related to the Employer’s vendors; (vii) policies, procedures,
practices, and plans related to pricing of products and services; and (viii)
information related to the Employer’s acquisition and divestiture strategy.
Information or documents that are generally available or accessible to the
public shall be deemed Confidential Information, if the information is
retrieved, gathered, assembled, or maintained by the Employer in a manner not
available to the public or for a purpose beneficial to the Employer.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)      “Customer” means a person or entity who is a customer of the Employer
at the time of the Executive’s Termination of Employment.

 

(f)      “Disability” means that the Executive is disabled within the meaning of
the long-term disability policy of the Employer. The Executive’s Termination of
Employment on account of Disability shall not affect her eligibility for
benefits under any disability policy or program of the Employer.

 

(g)      “Employer” means the Bank, the Company, and any other employer that is
treated as a single employer with the Bank or the Company pursuant to Code
Section 414(b), (c), or (m).

 

(h)      “Employer’s Business” means, collectively, the products and services
provided by the Employer determined at the point of reference herein but in no
event determined later than the Termination of Employment.

 

(i)      “Good Reason” means any of the following without the express written
consent of the Executive:

 

(i)      a material reduction in the Executive’s duties, responsibilities, or
status with the Company or the Bank;

 

(ii)      a material diminution in the Executive’s authority, duties or
responsibilities or a change in her position such that she ceases to hold the
title of, or serve in the role as, Sr. Executive Vice President and Chief
Financial Officer of the Company or any successor;

 

(iii)      a material reduction in the Executive’s base salary;

 

(iv)      a change in the primary location at which the Executive is required to
perform the duties of her employment to a location that is more than fifty (50)
miles from the location at which her office is located on the date of the Change
in Control; or

 

(v)      the Company’s or the Bank’s material breach of this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

If an event of Good Reason occurs during the Term, the Executive may, at any
time within the ninety (90) day period following such event, provide the Company
with a notice of termination specifying the event of Good Reason and notifying
the Company of her intention to initiate a Termination of Employment if the
Company fails to correct the event of Good Reason within thirty (30) days
following receipt of the Executive’s notice of termination. If the Company fails
to correct the event of Good Reason within such thirty (30) day period, then the
Executive may deliver a notice of Termination of Employment for Good Reason at
any time within the sixty (60) days following the expiration of such cure
period.

 

(j)      “Prospective Customer” means a person or entity who was the direct
target of sales or marketing activity by the Executive.

 

(k)      “Termination of Employment” means the Executive’s separation from
service within the meaning of Code Section 409A(a)(2)(A)(i). For the avoidance
of doubt, the failure to renew the Term of this Agreement pursuant to Section 1
hereof shall not constitute Termination of Employment.

 

3.      Change in Control Severance Benefit. Subject to the Executive’s
satisfaction of all of the conditions set forth in Section 4 below, if, within
twelve (12) months following the closing date of a Change in Control which
occurs during the Term, the Company initiates the Executive’s Termination of
Employment (for reasons other than a termination for Cause, Disability or death)
or the Executive initiates a Termination of Employment for Good Reason, the
Company shall (a) pay the Executive, in a single lump-sum cash payment, an
amount equal to two (2) times the Executive’s then current annualized base
salary, but in no event less than annualized base salary on the Effective Date,
subject to reduction for all applicable income, employment and related taxes and
other required deductions (the “Severance Payment”), and (b) notwithstanding any
provision in this Agreement (or any underlying equity award agreement) to the
contrary, any time-based service condition contained in any equity awards by the
Company outstanding in favor of the Executive shall be deemed to have been
satisfied immediately prior to such Termination of Employment (the “Vesting
Benefit”). The Company shall pay the Severance Payment to the Executive and
provide the Vesting Benefit as soon as administratively feasible after the
Executive’s Termination of Employment and following the date on which the
Executive’s Release (defined below) becomes effective (but only if such Release
becomes effective within sixty (60) days following the date of such termination
of employment); provided, that, the Severance Payment required under this
Section 3 shall be made in the second calendar year if such 60-day period begins
in one calendar year and ends in the subsequent calendar year. If the Executive
does not timely sign the Release such that it does not become effective within
the 60-day period following the Executive’s Termination of Employment with the
Company, then the Severance Payment shall be forfeited and the Vesting Benefit
shall be disregarded (with no accelerated vesting). Notwithstanding the
preceding provisions, the obligation of the Company to make the Severance
Payment and provide Vesting Benefit to the Executive hereunder is subject to
compliance with any applicable provisions of the Federal Deposit Insurance
Corporation regulations found in Part 359 (entitled “Golden Parachute and
Indemnification Payments”) of Title 12 of the Code of Federal Regulations (or
any successor provisions).

 

4.      Conditions of Payment. The obligation of the Company to pay the
Executive the Severance Payment and provide the Vesting Benefit is subject to
the satisfaction of the following condition: the Executive shall execute and not
revoke a general release of claims in form and substance reasonably satisfactory
to the Company (the “Release”).

 

 
5

--------------------------------------------------------------------------------

 

 

5.      No Guarantee of Employment. This Agreement shall not confer the right of
the Executive to be employed by the Company indefinitely or for a specific
period of time, it being understood that this Agreement does not affect the
existing and future terms of the Executive’s employment with the Employer.

 

6.      Confidentiality; Non-solicitation and Non-competition Provisions.

 

(a)      Confidentiality.

 

(i)      The Executive acknowledges and agrees that (i) by virtue of her
employment, she will be given access to, and will help analyze, formulate or
otherwise use, Confidential Information, (ii) the Employer has devoted (and will
devote) substantial time, money, and effort to develop Confidential Information
and maintain the proprietary and confidential nature thereof, and (iii)
Confidential Information is proprietary and confidential and, if any
Confidential Information were disclosed or became known by persons engaging in a
business in any way competitive with the Employer’s Business, such disclosure
would result in hardship, loss, irreparable injury, and damage to the Employer,
the measurement of which would be difficult, if not impossible, to determine.
Accordingly, the Executive agrees that the preservation and protection of
Confidential Information is an essential part of her duties of employment and
that, as a result of her employment with the Employer, she has a duty of
fidelity, loyalty, and trust to the Employer in safeguarding Confidential
Information. The Executive further agrees that she will use her best efforts,
exercise utmost diligence, and take all steps necessary to protect and safeguard
Confidential Information, whether such information derives from the Executive,
other employees of the Employer, Customers, Prospective Customers, or vendors or
suppliers of the Employer, and that she will not, directly or indirectly, use,
disclose, distribute, or disseminate to any other person or entity or otherwise
employ Confidential Information, either for her own benefit or for the benefit
of another, except as required in the ordinary course of her employment by the
Employer, except to the extent that the communication of such Confidential
Information is required pursuant to a compulsory proceeding in which the
Executive’s failure to provide such information would subject the Executive to
criminal or civil sanctions. Nothing in this Agreement prohibits the Executive
from reporting possible violations of federal law or regulations to any
governmental agency or entity, including but not limited to, the Department of
Justice, the Securities and Exchange Commission, Congress, and/or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. The Executive is not
required to obtain the Employer’s prior authorization to make any such report or
disclosure or to notify the Employer that such report or disclosure has been
made. Subject to the preceding, the Executive shall follow all Employer policies
and procedures to protect all Confidential Information and shall take any
additional precautions necessary under the circumstances to preserve and protect
against the prohibited use or disclosure of any Confidential Information.

 

 
6

--------------------------------------------------------------------------------

 

 

(ii)      The confidentiality obligations contained in this Agreement shall
continue as long as Confidential Information remains confidential (except that
the obligations shall continue, if Confidential Information loses its
confidential nature through improper use or disclosure, including but not
limited to any breach of this Agreement) and shall survive the termination of
this Agreement and/or the Executive’s Termination of Employment.

 

(iii)      From time to time, the Employer may, for its own benefit, choose to
place certain Confidential Information in the public domain. The fact that
Confidential Information may be made available to the public in a limited form
and under limited circumstances does not change the confidential and proprietary
nature of such information, and does not release the Executive from her
obligations with respect to such Confidential Information.

 

(b)      Non-competition; Non-solicitation.

 

(i)      Provided that the Employer timely pays to Executive the amounts due
under Section 3 hereof, the Executive agrees that for a period of twelve (12)
months following the Executive’s Termination of Employment, the Executive shall
not, except as may be required to perform her duties under this Agreement, (A)
solicit in any manner any Customer for any product or service of the type
offered by the Employer’s Business, (B) seek to obtain the business of any
Prospective Customer for any product or service of the type offered by the
Employer’s Business, (C) request any Customer to terminate, reduce, or limit,
its business with the Employer, or (D) directly solicit the employment of any
employee of the Employer.

 

(ii)      Provided that the Employer timely pays to Executive the amounts due
under Section 3 hereof, for a period of twelve (12) months following the
Executive’s Termination of Employment, the Executive shall not actively and on a
full time basis, engage in the same business as the Employer’s Business in the
same or similar capacity as the Executive worked for the Company or the Bank;
provided, however, that this Subsection shall not restrict the Executive from
acquiring, as a passive investment, less than five percent (5%) of the
outstanding securities of any class of an entity that are listed on a national
securities exchange or actively traded in the over-the-counter market. The
restrictions on the activities of the Executive contained in Subsection 6(b)
shall be limited to the geographic area within a fifty (50) mile radius of the
Employer’s corporate headquarters address.

 

 
7

--------------------------------------------------------------------------------

 

 

(c)      Ownership of Documents/Return of Property

 

(i)      Any and all documents, records, and copies thereof, including but not
limited to hard copies or copies stored digitally or electronically, pertaining
to or including Confidential Information (collectively, “Employer Documents”)
that are made or received by the Executive during her employment shall be deemed
to be property of the Employer. The Executive shall use Employer Documents and
information contained therein only in the course of her employment for the
Company or the Bank and for no other purpose. The Executive shall not use or
disclose any Employer Documents to anyone except as authorized in the course of
her employment and in furtherance of the Employer’s Business.

 

(ii)      Upon Termination of Employment, the Executive shall immediately
deliver to the Employer (with or without request) all Employer Documents and all
other Employer property in the Executive’s possession or under her custody or
control.

 

(d)      Remedies. The Executive agrees that the Company and the Bank will
suffer irreparable damage and injury and will not have an adequate remedy at law
if the Executive breaches any provision of the covenants contained in this
Section 6 (the “Restrictive Covenants”). Accordingly, if the Executive breaches
or threatens or attempts to breach the Restrictive Covenants, in addition to all
other available remedies, the Company and the Bank shall be entitled to seek
injunctive relief and no or minimal bond or other security shall be required in
connection therewith. The Restrictive Covenants are essential terms and
conditions to the Company and the Bank entering into this Agreement, and they
shall be construed as independent of any other provision in this Agreement or of
any other agreement between the Executive and the Company or the Bank. The
existence of any claim or cause of action that the Executive has against the
Company or the Bank, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the Company’s or the Bank’s enforcement of the
Restrictive Covenants.

 

(e)      Periods of Noncompliance and Reasonableness of Periods. The Restrictive
Covenants shall be deemed not to run during all periods of noncompliance, the
intention of the parties being to have such restrictions and covenants apply for
the full periods specified in this Section 6 following the Termination of
Employment with the Employer for any reason. The Employer and the Executive
acknowledge and agree that the Restrictive Covenants are reasonable in view of
the nature of the Employer’s Business and the Executive’s advantageous knowledge
of and familiarity with the Employer’s Business, operations, affairs, and
customers.

 

(f)      Survival; Reformation. The provisions of this Section 6 shall survive
the termination or expiration of this Agreement and the Executive’s employment
with the Employer and shall be fully enforceable thereafter. If it shall be
finally determined that any restriction in this Section 6 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of any
state or jurisdiction, it is the intention of the parties that such restriction
may be modified or amended to render it enforceable to the maximum extent
permitted by the law of that state or jurisdiction.

 

 
8

--------------------------------------------------------------------------------

 

 

7.      Termination. This Agreement shall automatically and immediately
terminate without notice and no amounts or benefits shall be payable hereunder
on the earlier of (i) the effective date of the Executive’s Termination of
Employment with the Employer if the Executive’s employment with the Employer is
terminated for any reason prior to any Change in Control, or (ii) the expiration
of the Term of this Agreement.

 

8.     Successors.

 

(a)      All provisions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto, their heirs, personal representatives,
successors and assigns.

 

(b)      If the Executive should die while any amounts are payable to her
hereunder, this Agreement shall inure to her administrators, heirs, distributes,
devisees and legatees, and all amounts payable hereunder shall then be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee
or other designee or, if there be no such designee, to her estate.

 

9.      Miscellaneous.

 

(a)      This Agreement shall be governed by and construed in accordance with
the laws of Arkansas, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(b)      All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

 

 

If to the Company:

 

900 S. Shackleford, Ste 605

Little Rock, AR 72211

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

 
9

--------------------------------------------------------------------------------

 

 

(c)      The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(d)      This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original.

 

10.      Entire Agreement. This Agreement, as amended, constitutes the entire
agreement between the parties with respect to the subject matter herein and
specifically supersedes any existing severance benefits under any plans,
program, policy or agreements to which the Executive may be entitled, as well as
any change in control, stay bonus, severance or similar agreements previously
entered into by, or for the benefit of, the Executive and by the Company and/or
the Bank (whether oral or written), its predecessors or their affiliates. The
Executive hereby acknowledges that she has received sufficient consideration for
substitution of this Agreement for any prior such agreement.

 

11.      Adjustment for Excess Parachute Payments.

 

(a)      Notwithstanding any provision of this Agreement to the contrary, if any
amount or benefit to be paid or provided under this Agreement or otherwise
payable to the Executive by the Employer would be an “Excess Parachute Payment,”
within the meaning of Section 280G of the Code, but for the application of this
sentence, then the payments and benefits to be paid or provided under this
Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payment and benefits to be provided
to Executive, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income and employment taxes). Whether requested by the Executive or the
Employer, the determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Employer by the
Employer’s independent accountants. In the event the payments to the Executive
are required to be reduced pursuant to this Subsection, the portions of the
payments that would be paid latest in time will be reduced first and if multiple
portions of the payments to be reduced are paid at the same time, any noncash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata. If requested by the Executive, the Employer’s
independent accountants shall take into account in determining whether any
reduction in payments or benefits is required a reasonable compensation analysis
of the value of services provided or to be provided by Executive, including
Executive’s agreeing to refrain from performing services pursuant to a covenant
not to compete or similar covenant applicable to Executive.

 

 
10

--------------------------------------------------------------------------------

 

 

(b)      As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Employer’s independent
accountants, it is possible that amounts will have been paid or distributed by
the Employer to or for the benefit of the Executive pursuant to this Plan which
should not have been so paid or distributed (“Overpayment”). It is also possible
that additional amounts that should be paid or distributed by the Employer to or
for the benefit of the Executive pursuant to this Plan will have not been paid
or distributed by the Employer (“Underpayment”). In the event that the
Employer’s independent accountants, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Employer or the Executive which
the Employer’s independent accountants believe has a high probability of
success, determine that an Overpayment has been made, any such Overpayment paid
or distributed by the Employer to or for the benefit of the Executive shall be
treated for all purposes as a loan to the Executive which the Executive shall
repay to the Employer together with reasonable interest. Provided, however, that
no loan shall be deemed to have been made and no amount shall be payable by the
Executive to the Employer if and to the extent such deemed loan and payment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code, generate a refund of such taxes or
violate any applicable law. In the event that the Employer’s independent
accountants, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Executive together
with reasonable interest.

 

12.      Claw-back of Compensation. The Executive agrees to repay any
compensation previously paid or otherwise made available to the Executive under
this Agreement or otherwise that is subject to recovery under any applicable law
(including any rule of any exchange or service through which the securities of
the Company are then traded), including, but not limited to, the following
circumstances:

 

(a)      where the Company or the Employer is required to prepare an accounting
restatement due to the Company’s material noncompliance as a result of
misconduct, with any financial reporting requirement under securities law (a
“required accounting restatement”), provided that the Executive’s repayment
obligation shall be limited to any bonus or other incentive-based or
equity-based compensation received during the 12-month period following the
filing of the document that was the subject of the required accounting
restatement;

 

(b)      where the Executive has committed, is substantially responsible for, or
has violated, the respective acts, omissions, conditions, or offenses outlined
under 12 C.F.R. Section 359.4(a)(4); and/or

 

(c)      if the Bank becomes, and for so long as the Bank remains, subject to
the provisions of 12 U.S.C. Section 1831o(f), where such compensation exceeds
the restrictions imposed on the senior executive officers of such an
institution.

 

The Executive agrees to return promptly any such compensation properly
identified by the Employer by written notice provided pursuant to this section.

 

 
11

--------------------------------------------------------------------------------

 

 

13.      Section 409A of the Code. The Company and the Bank intend that, unless
otherwise exempt, all amounts to be paid to the Executive hereunder will be
provided or paid in compliance with all applicable provisions of Code Section
409A and the regulations issued thereunder, and the rulings, notices and other
guidance issued by the Internal Revenue Service interpreting the same, and this
Agreement shall be construed and administered in accordance with such intent.
All payments to be made upon a Termination of Employment under this Agreement
may only be made upon a “separation from service” under Code Section 409A. Any
payments hereunder that qualify for the “short-term deferral” or “involuntary
separation pay” exception or another exception under Code Section 409A shall be
paid under the applicable exception. Notwithstanding the foregoing or anything
to the contrary contained in any other provision of this Agreement, if the
Executive is a “specified employee” at the time of her “separation from service”
within the meaning of section 409A of the Code, then the Severance Payment shall
not be made until the first business day after (i) the expiration of six (6)
months from the date of the Executive’s separation from service, or (ii) if
earlier, the date of the Executive’s death (the “Delayed Payment Date”). On the
Delayed Payment Date, there shall be paid to the Executive or, if deceased, to
the Executive’s devisee, legatee or other designee or, if there be no such
designee, her estate, in a single lump sum cash payment, an amount equal to
aggregate amount of the Severance Payment delayed pursuant to the preceding
sentence.

 

 

 

 

 

(signature page follows)

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Amendment Date.

 

 

 

BEAR STATE FINANCIAL, INC.

       

/s/ Sherri R. Billings

By:/s/ Matt Machen 

Sherri R. Billings

Matt Machen

   

Date: March 3, 2017

Date: March 3, 2017

             

BEAR STATE BANK

         

By:/s/ Matt Machen 

 

Matt Machen

     

Date: March 3, 2017

   

 

13